

115 HR 2075 RS: Crooked River Ranch Fire Protection Act
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 692115th CONGRESS2d SessionH. R. 2075IN THE SENATE OF THE UNITED STATESJuly 12, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesNovember 29, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicAN ACTTo adjust the eastern boundary of the Deschutes Canyon-Steelhead Falls and Deschutes Canyon
			 Wilderness Study Areas in the State of Oregon to facilitate fire
			 prevention and response activities to protect private property, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Crooked River Ranch Fire Protection Act. 2.FindingsCongress finds the following:
 (1)The Crooked River Ranch is an unincorporated community with a population of 5,000 residents. (2)The current lands located adjacent to Crooked River Ranch are managed by the Bureau of Land Management and are classified as a Wilderness Study Area.
 (3)There is currently only one entrance/exit to the Crooked River Ranch. (4)Jefferson County and Crooked River Ranch have determined that the Wilderness Study Area lands are in the highest risk category for exposure to devastating wildfire due to overstocked juniper stands under the federally mandated and locally promulgated Jefferson County Community Wildfire Protection Plan (CWPP).
 (5)The current Wilderness Study Area classification prevents mechanical fire prevention activities within the overstocked juniper stands.
 (6)Advancing this proposed legislation will greatly enhance the life and safety of people and property by reducing the extreme fire threat to these lands.
			3.Boundary adjustment, Deschutes Canyon-Steelhead Falls and Deschutes Canyon Wilderness Study Areas,
			 Oregon
 (a)Boundary adjustment requiredThe Secretary of the Interior shall adjust the eastern boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area and the Deschutes Canyon Wilderness Study Area in the State of Oregon to exclude approximately 832 acres, as depicted on the map entitled Deschutes Canyon-Steelhead Falls Wilderness Study Area and dated April 6, 2017, in order to facilitate fire prevention and response activities on the excluded public lands and adjacent private property.
 (b)Effect of exclusionEffective on the date of the enactment of this Act, the public lands to be excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area and the Deschutes Canyon Wilderness Study Area pursuant to subsection (a) are no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
	
 1.Short titleThis Act may be cited as the Crooked River Ranch Fire Protection Act. 2.Boundary adjustment, Deschutes Canyon-Steelhead Falls Wilderness Study Area boundary adjustment, Oregon (a)Boundary adjustmentThe boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area is modified to exclude approximately 688 acres of public land, as depicted on the map entitled Deschutes Canyon-Steelhead Falls Wilderness Study Area (WSA) Proposed Boundary Adjustment and dated September 26, 2018.
			(b)Effect of exclusion
 (1)In generalThe public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a)—
 (A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (B)shall be managed in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any applicable resource management plan.
 (2)ManagementThe Secretary of the Interior shall manage the land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a) to improve fire resiliency and forest health, including the conduct of wildfire prevention and response activities, as appropriate.
 (3)Off-road recreational motorized useThe Secretary of the Interior shall not permit off-road recreational motorized use on the public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a).Amend the title so as to read: An Act to adjust the eastern boundary of the Deschutes Canyon-Steelhead Falls  Wilderness Study
			 Area in the State of Oregon, and for other purposes..November 29, 2018Reported with an amendment and an amendment to the title